DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent No.: US 10,631,260.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of Patent No.: US 10,631,260 contain all the limitations of instant claims 1-20.  The instant application claims 1-20 are broader in every aspect than claims 1-6 of Patent No.: US 10,631,260 and are therefore an obvious variant thereof.

Regarding claim 1 of the instant application, 10,631,260 discloses A terminal device for use in a wireless telecommunications system, the terminal device comprising: integrated circuitry that includes a controller and a transceiver configured to operate together such that the terminal device is configured to transmit data to a second terminal device in a synchronised device-to-device manner, wherein the second terminal device is configured to achieve synchronisation for receiving data from the terminal device using synchronisation signalling transmitted by the terminal device or synchronisation signalling transmitted by a base station operating in the wireless telecommunications system, wherein the second terminal device synchronizes with the synchronisation signalling transmitted by the terminal device based on a predefined characteristic indicating the synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling rather than synchronisation signalling transmitted by the base station (claim 1).

Regarding claim 2 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of predefined radio resources for transmitting the synchronisation signalling (claim 2).

Regarding claim 3 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling (claim 2).

Regarding claim 4 of the instant application, 10,631,260 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling received from another entity operating in the wireless telecommunication system and from a Subscriber Identity Module (SIM) configuration setting and from a subscription-based configuration setting (claim 4).

Regarding claim 5 of the instant application, 10,631,260 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system (claim 3).

Regarding claim 6 of the instant application, 10,631,260 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling that is received (claim 3).

Regarding claim 7 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the presence of a predefined indicator flag transmitted in association with the synchronisation signalling (claim 4).

Regarding claim 8 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of a predefined format for the synchronisation signalling (claim 5).

Regarding claim 9 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein the terminal device is configured to transmit high priority synchronisation signalling on determining an event has occurred in response to which the terminal device is configured to transmit high priority data relating to the event in a device-to-device manner (claim 6).

Regarding claim 10 of the instant application, 10,631,260 discloses The terminal device of claim 1, wherein the terminal device is configured to transmit high priority synchronisation signalling on determining an event has occurred in response to which the terminal device is configured to transmit high priority data relating to the event in a device-to-device manner (claim 6).

Regarding claim 11 of the instant application, 10,631,260 discloses A communications method for a terminal device that includes processing circuitry, the method comprising: transmitting data, from the terminal device, to a second terminal device in a synchronised device-to-device manner, wherein the second terminal device is configured to achieve synchronisation for receiving data from the terminal device using synchronisation signalling transmitted by the terminal device or synchronisation signalling transmitted by a base station operating in the wireless telecommunications system, wherein the second terminal device synchronizes with the synchronisation signalling transmitted by the terminal device based on a predefined characteristic indicating the synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling rather than synchronisation signalling transmitted by the base station (claim 1).

Regarding claim 12 of the instant application, 10,631,260 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of predefined radio resources for transmitting the synchronisation signalling (claim 2).

Regarding claim 13 of the instant application, 10,631,260 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling (claim 2).

Regarding claim 14 of the instant application, 10,631,260 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling received from another entity operating in the wireless telecommunication system and from a Subscriber Identity Module (SIM) configuration setting and from a subscription-based configuration setting (claim 4).

Regarding claim 15 of the instant application, 10,631,260 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system (claim 3).

Regarding claim 16 of the instant application, 10,631,260 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling that is received (claim 3).

Regarding claim 17 of the instant application, 10,631,260 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the presence of a predefined indicator flag transmitted in association with the synchronisation signalling (claim 4).

Regarding claim 18 of the instant application, 10,631,260 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of a predefined format for the synchronisation signalling (claim 5).

Regarding claim 19 of the instant application, 10,631,260 discloses The communications method of claim 11, further comprising: transmitting, by the terminal device, high priority synchronisation signalling on determining an event has occurred in response to which the terminal device transmits high priority data relating to the event in a device-to-device manner (claim 6).

Regarding claim 20 of the instant application, 10,631,260 discloses The communications method of claim 11, further comprising: transmitting, by the terminal device, high priority synchronisation signalling on determining an event has occurred in response to which the terminal device transmits high priority data relating to the event in a device-to-device manner (claim 6).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent No.: US 11,082,939.

Regarding claim 1 of the instant application, 11,082,939 discloses A terminal device for use in a wireless telecommunications system, the terminal device comprising: integrated circuitry that includes a controller and a transceiver configured to operate together such that the terminal device is configured to transmit data to a second terminal device in a synchronised device-to-device manner, wherein the second terminal device is configured to achieve synchronisation for receiving data from the terminal device using synchronisation signalling transmitted by the terminal device or synchronisation signalling transmitted by a base station operating in the wireless telecommunications system, wherein the second terminal device synchronizes with the synchronisation signalling transmitted by the terminal device based on a predefined characteristic indicating the synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling rather than synchronisation signalling transmitted by the base station (claim 2).

Regarding claim 2 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of predefined radio resources for transmitting the synchronisation signalling (claim 5).

Regarding claim 3 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling (claim 5).

Regarding claim 4 of the instant application, 11,082,939 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling received from another entity operating in the wireless telecommunication system and from a Subscriber Identity Module (SIM) configuration setting and from a subscription-based configuration setting (claim 8).

Regarding claim 5 of the instant application, 11,082,939 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system (claim 8).

Regarding claim 6 of the instant application, 11,082,939 discloses The terminal device of claim 2, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling that is received (claim 8).

Regarding claim 7 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the presence of a predefined indicator flag transmitted in association with the synchronisation signalling (claim 11).

Regarding claim 8 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of a predefined format for the synchronisation signalling (claim 17).

Regarding claim 9 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein the terminal device is configured to transmit high priority synchronisation signalling on determining an event has occurred in response to which the terminal device is configured to transmit high priority data relating to the event in a device-to-device manner (claim 20).

Regarding claim 10 of the instant application, 11,082,939 discloses The terminal device of claim 1, wherein the terminal device is configured to transmit high priority synchronisation signalling on determining an event has occurred in response to which the terminal device is configured to transmit high priority data relating to the event in a device-to-device manner (claim 20).

Regarding claim 11 of the instant application, 11,082,939 discloses A communications method for a terminal device that includes processing circuitry, the method comprising: transmitting data, from the terminal device, to a second terminal device in a synchronised device-to-device manner, wherein the second terminal device is configured to achieve synchronisation for receiving data from the terminal device using synchronisation signalling transmitted by the terminal device or synchronisation signalling transmitted by a base station operating in the wireless telecommunications system, wherein the second terminal device synchronizes with the synchronisation signalling transmitted by the terminal device based on a predefined characteristic indicating the synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling rather than synchronisation signalling transmitted by the base station (claim 2).

Regarding claim 12 of the instant application, 11,082,939 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of predefined radio resources for transmitting the synchronisation signalling (claim 5).

Regarding claim 13 of the instant application, 11,082,939 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling (claim 5).

Regarding claim 14 of the instant application, 11,082,939 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling received from another entity operating in the wireless telecommunication system and from a Subscriber Identity Module (SIM) configuration setting and from a subscription-based configuration setting (claim 8).

Regarding claim 15 of the instant application, 11,082,939 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system (claim 8).

Regarding claim 16 of the instant application, 11,082,939 discloses The communications method of claim 12, wherein the predefined radio resources are defined by an operating standard of the wireless telecommunication system and the terminal device and the second terminal device are operable to receive an indication of the predefined radio resources from configuration signalling that is received (claim 8).

Regarding claim 17 of the instant application, 11,082,939 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the presence of a predefined indicator flag transmitted in association with the synchronisation signalling (claim 11).

Regarding claim 18 of the instant application, 11,082,939 discloses The communications method of claim 11, wherein a predefined characteristic which indicates the synchronisation signalling is high priority synchronisation signalling is transmitted with the synchronisation signalling, and the predefined characteristic is the use of a predefined format for the synchronisation signalling (claim 17).

Regarding claim 19 of the instant application, 11,082,939 discloses The communications method of claim 11, further comprising: transmitting, by the terminal device, high priority synchronisation signalling on determining an event has occurred in response to which the terminal device transmits high priority data relating to the event in a device-to-device manner (claim 20).

Regarding claim 20 of the instant application, 11,082,939 discloses The communications method of claim 11, further comprising: transmitting, by the terminal device, high priority synchronisation signalling on determining an event has occurred in response to which the terminal device transmits high priority data relating to the event in a device-to-device manner (claim 20).

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

In claims 1 and 11, wherein the second terminal device synchronizes with the synchronisation signalling transmitted by the terminal device based on a predefined characteristic indicating the synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling rather than synchronisation signalling transmitted by the base station in combination with other limitations recited in claims 1 and 11.


The first closest prior art, JANG et al. (Pub. No.: WO/2015/016614), hereinafter JANG, Pub. No.: US 20160165563 A1 is a translation of Pub. No.: WO/2015/016614, discloses integrated circuitry that includes a controller and a transceiver configured to operate together such that the terminal device is configured to transmit data to a second terminal device in a synchronised device-to-device manner ([0047], UE 417 and UE 415 operable to communicate with one another in a synchronised device-to-device manner), wherein the second terminal device is configured to achieve synchronisation for receiving data from the terminal device using synchronisation signalling transmitted by the terminal device or synchronisation signalling transmitted by a base station operating in the wireless telecommunications system (figure 4, [0046-0063], UE 415 is operable to selectively achieve synchronisation for communicating with the UE 417 using synchronisation signalling transmitted by the UE 417 or synchronisation signalling transmitted by another network entity operating in the wireless telecommunications system).  However, JANG fails to disclose or render obvious the above italic as claimed.

The second closest prior art, MORITA et al. (Pub. No.: WO/2015/046264), hereinafter MORITA, Pub. No.: US 20160212594 A1 is a translation of Pub. No.: WO/2015/046264, synchronisation signalling transmitted by the terminal device is high priority synchronisation signalling (figure 17, [0222-0228]), synchronisation signalling transmitted by the UE is high priority synchronisation signalling).  However, MORITA fails to disclose or render obvious the above italic as claimed.

The third closest prior art, LINDOFF et al. (Pub. No.: US 20170006563 A1), hereinafter LINDOFF, discloses a predefined characteristic (abstract, the priority is determined at least in part according to prioritization rules received from a network node).  However, LINDOFF fails to disclose or render obvious the above italic as claimed.

In view of the above, the combined system of JANG, MORITA, and LINDOFF does not disclose or render obvious the above italic and underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as argued by the applicant as set forth above which examiner considered as persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469